LEWIS, J.
(concurring).
In view of the construction of chapter 163, p. 349, Laws 1895, in State v. Rat Portage Lumber Co., 106 Minn. 1, 115 N. W. 162, 117 N. W. 922, I am unable to distinguish between that case and this. If in that case the state was entitled to pursue and recover the value of the logs, because they were not removed from the land prior to the expiration of the permit, it is entitled to pursue and recover the value of its logs in this case, where the logs were not only removed, but cut, after the permit expired. But I am of the opinion that the wrong rule of damages was applied in the former case. Where the state officials and purchasers act in good faith as to the time for the removal of timber which has been purchased and paid for, the state has no further claim. The rule may be different with reference to strangers inadvertently cutting over the line.
I therefore concur in the result.